Citation Nr: 0827467	
Decision Date: 08/14/08    Archive Date: 08/22/08

DOCKET NO.  06-24 887A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUE

Whether the appellant has basic eligibility for Department of 
Veterans Affairs (VA) benefits.


ATTORNEY FOR THE BOARD

K. Gielow, Associate Counsel


INTRODUCTION

The appellant reports that he served on a U.S. Merchant 
Marine vessel in 1966. 

This matter comes before the Board of Veterans' Appeals (BVA) 
from a rating decision of the Department of Veterans Affairs 
(VA) Regional Office (RO) in  
New Orleans, Louisiana.


FINDINGS OF FACT

1.  The appellant reports that he served as a Merchant Marine 
in 1966.

2.  The appellant was not a member of the American Merchant 
Marine in Oceangoing Service during the Period of Armed 
Conflict, December 7, 1941, to August 15, 1945.

3.  The appellant is not considered to have performed active 
military, naval, or air service for purposes of VA benefits.


CONCLUSION OF LAW

The criteria for recognition of the appellant as having basic 
eligibility for VA benefits are not met.  38 U.S.C.A. § 101 
(West 2002); 38 C.F.R. §§ 3.1, 3.6, 3.7 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The appellant reports that he was in Republic of Vietnam at 
Cam Ranh Bay for 28 days in 1966 and was exposed to dioxin.  
He contends that he is entitled to VA benefits because he was 
part of the crew on the Steel Traveler of the Isthmian Lines, 
an American merchant ship.  He has provided a cash receipt 
dated 1966 from the Seafarers' International Union of North 
America for his service on the Steel Traveler in support of 
his claim and asserts that his service as a U.S. Merchant 
Marine should be recognized for purposes of VA benefits 
because he was provided war pay and a draft deferment.

Eligibility for VA benefits is based on statutory and 
regulatory provisions that define an individual's legal 
status as a "veteran of active military, naval or air 
service."  See 38 U.S.C.A. § 101(2), (24); 38 C.F.R. §§ 
3.1(d), 3.6.  In addition, laws and regulations provide that 
certain individuals and groups are considered to have 
performed active military, naval, or air service for purposes 
of VA benefits. See 38 C.F.R. § 3.7.

Under Public Law No. 95-202, § 401, 91 Stat. 1433, 1449-50 
(Nov. 23, 1977) [P.L. 95-202], the service of certain groups 
who rendered service to the Armed Forces of the United States 
shall be considered "active duty for the purposes of all 
laws administered by the Secretary of Veterans Affairs" if 
the Secretary of Defense designates the group for such 
consideration based upon the factors listed in the statute.  
The Secretary of Defense delegated these determinations to 
the Secretary of the Air Force, whose determinations can be 
found under 38 C.F.R. § 3.7.  38 U.S.C.A. §106.

Under 38 C.F.R. § 3.7, active military service for 
individuals in the American Merchant Marine includes only 
oceangoing service during periods of armed conflict from 
December 7, 1941, to August 15, 1945.  38 C.F.R. § 
3.7(x)(15).  Also, United States Merchant Seamen who served 
on blockade ships in support of Operation Mulberry during 
World War II and American Merchant Marines who were in 
Oceangoing Service during the period of armed conflict from 
December 7, 1941, through August 15, 1945, are considered to 
have had active service.  38 C.F.R. § 3.7(x)(14), (15).

In this case, the appellant does not contend that he had 
qualifying service from December 1941 to August 1945; rather, 
he asserts that his service in the Merchant Marines during 
the Vietnam War should considered "active military 
service."  However, the Board is bound by the laws and 
regulations, and there is no provision of law which accepts 
the status of a Vietnam War Merchant Marine as valid active 
military service for VA benefits purposes.  

In view of the fact that the appellant had no qualifying 
military service, basic eligibility for VA health benefits 
have not been met.  Therefore, because the law is dispositive 
of the issue on appeal, the claim is denied because of lack 
of entitlement under the law.  See Sabonis v. Brown, 6 Vet. 
App. 426 (1994).  

Finally, as provided for by the Veterans Claims Assistance 
Act of 2000 (VCAA), VA has a duty to notify and assist 
claimants in substantiating a claim for VA benefits.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 
& Supp. 2007); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 (as 
amended), 3.326(a) (2007).  

In this case, VCAA notice is not required because the issue 
presented involves a claim that cannot be substantiated as a 
matter of law.  See Sabonis, 6 Vet. App. at 430 (where the 
law and not the evidence is dispositive the Board should deny 
the claim on the ground of the lack of legal merit or the 
lack of entitlement under the law); VAOPGCPREC 5-2004 (June 
23, 2004) (VA is not required to provide notice of the 
information and evidence necessary to substantiate a claim 
where that claim cannot be substantiated because there is no 
legal basis for the claim or because undisputed facts render 
the claimant ineligible for the claimed benefit).  

As this issue hinges on whether the appellant has requisite 
service, the law as mandated by statute, and not the 
evidence, is dispositive of this appeal.  Thus, VCAA notice 
is not applicable.  See Mason v. Principi, 16 Vet. App. 129 
(2002); see also Sabonis, 6 Vet. App. (where application of 
the law to the facts is dispositive, the appeal must be 
terminated because there is no entitlement under the law to 
the benefit sought.).  As such, no further action is required 
pursuant to the VCAA.


ORDER

The appellant fails to meet basic eligibility for VA 
benefits.



____________________________________________
MICHAEL D. MARTIN
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


